Name: Council Regulation (EEC) No 2158/91 of 15 July 1991 liberalizing quantitative restrictions applying to imports of certain products originating in the USSR and amending Regulation (EEC) No 3420/83 accordingly
 Type: Regulation
 Subject Matter: international trade;  political geography
 Date Published: nan

 24. 7. 91 Official Journal of the European Communities No L 201 /5 COUNCIL REGULATION (EEC) No 2158/91 of 15 July 1991 liberalizing quantitative restrictions applying to imports of certain products originating in the USSR and amending Regulation (EEC) No 3420/83 accordingly 1990 and the opportunity should therefore be taken to amend Regulation (EEC) No 3420/83 accordingly, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liberalized at Community level ('), as last amended by Regulation (EEC) No 2727/90 (2), applies inter alia to imports originating in the Union of Soviet Socialist Republics (USSR) ; Whereas Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State ­ trading countries (3), as last amended by Regulation (EEC) No 1434/90 (4), provides that imports of the products listed in its Annex are not subject to any quantitative restrictions ; Whereas the trade and commercial and economic coope ­ ration agreement between the Community and the USSR (J) provides for the gradual dismantling of remain ­ ing specific quantitative restrictions applied by the Community ; Whereas it is desirable to strengthen trade relations between the Community and the USSR and thus to contribute to its economic reconstruction ; whereas, there ­ fore, the dismantling of specific quantitative restrictions provided for by the agreement should be brought forward to 1 August 1991 ; Whereas this liberalization measure must remain compat ­ ible with the economic situation in certain particularly sensitive sectors of Community production and whereas, in appropriate cases, it should be possible to have recourse to the relevant provisions of the trade and commercial and economic cooperation agreement between the Community and the USSR with regard to the possibility of taking safeguard measures in order to remedy adverse situations which might arise in the Community ; Whereas the German Democratic Republic was incorpo ­ rated into the Federal Republic of Germany on 3 October Article 1 Article 2 ( 1 ) of Regulation (EEC) No 3420/83 shall be replaced by the following : * 1 . The release for free circulation of the products listed in Annex III originating in State-trading coun ­ tries shall be subject to quantitative restrictions in the Member States as indicated in that Annex against those products. However, the only quantitative restrictions which the Member States may maintain with regard to Hungary, Poland, Bulgaria, Czechoslovakia, Romania and the Soviet Union are the restrictions on the products listed in Annex I, as amended by Regulation (EEC) No 196/91 f), to Regulation (EEC) No 288/82 (**) as last amended by Regulation (EEC) No 371 /91 ("*). Application of such quantitative restrictions to the release for free circulation of products originating in these countries, other than the Soviet Union, shall however, be suspended in the Member States, with the exception of Spain and Portugal, until 31 December 1991 . This suspension shall not apply to textile products reimported into the Community after having been processed or worked in Bulgaria, Czechoslovakia, Romania, or, as from 1 January 1991 , in Poland or Hungary. Should imports of such products cause, or threaten to cause, economic difficulties in the Community or in one of its regions, the appropriate quantitative restriction may be reintroduced in accord ­ ance with the rules provided for in Title IV. 0 OJ No L 21 , 26. 1 . 1991 , p. 1 . H OJ No L 35, 9. 2 . 1982, p. 1 . (w) OJ No L 43, 16. 2. 1991 , p. 14.' (') OJ No L 346, 8 . 12. 1983, p. 6. 0 OJ No L 262, 26. 9 . 1990, p . 11 . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1991 . (3) OJ No L 195, 5. 7. 1982, p. 1 . (4) OJ No L 138, 31 . 5. 1990, p. 1 . ft OJ No L 68. 15 . 3 . 1990. d. 1 . No L 201 /6 Official Journal of the European Communities 24. 7. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1991 . For the Council The President P. BUKMAN